Citation Nr: 0515766	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  01-07 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for disfigurement of the veteran's nose.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In January 2002, the 
appellant testified at an RO hearing. A copy of the 
transcript has been associated with the claims folder.

In September 2003, this matter was remanded by the Board in 
order that the veteran be afforded a VA examination in which 
the examiner was to render an opinion as to the nature and 
extent of any "additional disability" attributable to the 
October 1997 dermabrasion of the nose for the excision of a 
rhinophyma.  In March 2004, a VA examination was, indeed, 
conducted.  The matter is now once again before the Board for 
disposition.  


FINDINGS OF FACT

1.  VA received the appellant's claim for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
disfigurement of the veteran's nose in September 1998.  

2.  The veteran has not suffered additional disability of the 
nose which was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA as a result 
of the October 1997 surgery, nor has he suffered additional 
disability of the nose as a result of the October 1997 
surgery proximately caused by an event not reasonably 
foreseeable.  




CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
disfigurement of the veteran's nose, claimed as a result of 
surgery at a VA medical facility in October 1997, is not 
warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the three volumes 
comprising the veteran's claims folder, which includes, but 
is not limited to: the veteran's contentions, including 
testimony provided before the RO in January 2002; VA 
examination reports dated in August 1999 and March 2004; VA 
treatment and hospitalization records, including the records 
associated with the October 1997 surgery; color photographs 
submitted by the veteran which include one pre-operative 
photograph and multiple post-operative photographs; and a 
June 2000 report from Palm Harbor Plastic Surgery Centre by 
Dr. Erel Laufer.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on the claim.

				I.  38 U.S.C.A. § 1151     

The evidence of record shows that the veteran underwent a 
dermabrasion of the nose to correct a rhinophyma in October 
1997 at the Bay Pines VA Medical Center.  The veteran 
contends that he only agreed to removal of nodular lesions 
under local anesthetic, that the VA surgeons did much more, 
without his informed consent, and that they did a sloppy job.  
He indicates that a private consult with a plastic surgeon 
supports his argument that the surgery was blotched.  A June 
2000 private plastic surgeon's note reflects that the veteran 
was left with scarring of the nasal skin with notching and 
snaring of the right nostril and asymmetrical nostrils, 
adding that to correct the nostril snaring an attempt should 
be made to do a cartilage composite graft and for the nasal 
scarring maybe a full thickness skin graft.

The veteran's claim was received in September 1998.  
Therefore, it will be analyzed under the current provisions 
of 38 U.S.C.A § 1151.  See VAOPGCPREC 40-97. Effective 
October 1, 1997, 38 U.S.C. § 1151 was amended by Congress. 
See Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 
1996). 

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991).

Earlier interpretations of the pertinent statute and 
regulations required evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instances 
of indicated fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court), in Gardner v. Derwinski, 1 Vet. App. 584 
(1991).  The Gardner decision was affirmed by both the United 
States Court of Appeals for the Federal Circuit, see Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States 
Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  
The United States Supreme Court, in affirming the Court's 
decision, held that the statutory language of 38 U.S.C.A. 
§ 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
See Brown, supra.

38 C.F.R. § 3.358 was amended in 1995 to conform to the 
Supreme Court decision.  The amendment was effective 
November 25, 1991, the date the Court issued the Gardner 
decision.  60 Fed. Reg. 14,222 (March 16, 1995).  
Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing care, or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (Sept. 26, 1996), 38 U.S.C.A. § 1151 (West 2002).

The revised provisions of 38 C.F.R. § 3.358 state that where 
it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical or surgical treatment, 
compensation will be payable for such additional disability.  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  38 C.F.R. 
§ 3.358(c)(3).  "Necessary consequences" are those that are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  Id.

Although claims for benefits under 38 U.S.C.A. § 1151 are not 
based upon actual service connection, there are similarities 
in their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  In order to prevail on a claim for benefits under 38 
U.S.C.A. § 1151, there must be (a) VA hospitalization, 
treatment, examination, or vocational rehabilitation; (b) 
competent evidence of additional disability; and (c) 
competent evidence that the additional disability resulted 
from VA hospitalization, medical examination, or treatment. 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

The Board reiterates that VA received this claim in September 
1998.  As noted above, the amended version of 38 U.S.C.A. 
§ 1151 has added the requirement that there must be evidence 
showing that the additional disability for which benefits are 
sought was proximately caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault by VA or by an event not reasonably foreseeable.  In 
pertinent part, 38 U.S.C. § 1151 was amended as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service- 
connected. For purposes of this section, a disability or 
death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or death was-

(A)	carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing 
the hospital care, medical or surgical treatment, 
or examination; or
(B)	an event not reasonably foreseeable.  38 
U.S.C.A § 1151 (West 2002).

Also for application are the provisions of 38 C.F.R. § 
3.358(c) (2004), which state that in determining whether such 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of examination, the following considerations will 
govern:

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith;

(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.

(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
medical or surgical treatment provided. Consequences 
otherwise certain or intended to result from a treatment will 
not be considered uncertain or unintended solely because it 
had not been determined, at the time consent was given, 
whether that treatment would in fact be administered.  38 
C.F.R. § 3.358(c) (2004).

The veteran was examined in August 1999, however, the VA 
examiner did not indicate whether the veteran sustained 
additional disability as a result of the 1997 surgery, which 
was not merely coincidental to the surgery.  That is, the 
examiner did not discuss whether the residuals were not the 
necessary consequences of the surgical treatment properly 
administered with the express or implied consent of the 
veteran or were due to an event that was not reasonably 
foreseeable.  Moreover, the examiner did not opine whether 
any additional disability was caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospital care, medical or surgical treatment, or examination.  
Also, a June 2000 plastic surgeon's consult also did not 
provide the necessary opinions.  Therefore, as is noted in 
the introductory portion of this decision, this matter was 
remanded by the Board in September 2003 in order to afford 
the veteran another VA examination.  

The examiner in the March 2004 VA examination noted in the 
report that he had thoroughly reviewed the veteran's claims 
folder prior to evaluation and examination of the veteran.  
The examiner stated "[I]t is clearly evident in the 
surgeon's note that rhinophyma was the suspected diagnosis 
and that excision of rhinophyma was the expected procedure."  
The examiner further stated that all of the pre-operative 
paperwork and day of surgery paperwork seemed to show that 
the veteran was informed of this and authorized the 
procedures that were performed to be performed.  Upon 
physical examination, it was noted that there was obvious 
scarring of the entire nasal dorsum and notching of the right 
nasal ala with asymmetric cartilages.  Anteriorly, there was 
a mild right nasoseptal deviation, but bilateral nasal 
cavities were clear, with no evidence of purulence pile-up or 
sinusitis.  The diagnosis was nasal scarring and right nasal 
ala notching, status post excision of rhinophyma.  The 
examiner stated that rhinophyma is often described as a 
skinning of the nose, as the veteran described, and that the 
procedure basically removes all abnormal tissue down to the 
tissue just above the nasal cartilages.  The examiner stated, 
"[a]s would be expected, this large area of skin removal 
with the subcutaneous tissues does result in a lot of 
postoperative scarring.  Generally, this area is allowed to 
granulate in with no covering given and scarring and 
contracture do occur with this healing."  With regard to the 
veteran's allegation that the notching of the right nasal ala 
is due to the surgeon botching or cutting in the wrong place, 
the examiner stated that he did not have any evidence of 
that.  The examiner stated:

Notching can always occur around the ala with a 
procedure where scar contracture takes place.  
The ala itself does not appear to be injured in 
this patient [the veteran].  This appears to be 
being contracted upwards secondary to the 
scarring.  This would not be a completely 
unexpected result of this procedure, but it would 
be something that would not be the optimal 
outcome.  This is unpredictable, as any 
rhinophyma surgery is where all of the tissue is 
excised.  Scarring can occur a little more in 
some places than other[s] and result in 
asymmetric contracture.  It is impossible for me 
to know, as for anyone else reviewing this case, 
in my opinion, whether proper informed consent 
was given.  The paper work appears to be filled 
out completely and appropriately in the 
preoperative period and there is no evidence that 
a more radical procedure was done than the 
patient [the veteran] allowed for.  

The examiner concluded by stating, "[t]he only thing I can 
say is that if the diagnosis was rhinophyma, which is what is 
listed, that the procedure that was done is consistent with 
what is done by the standard of care today."       

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
for disfigurement of his nose.  

With regard to the veteran's argument that the procedure 
performed was not the one he agreed to, it is acknowledged 
that a VA Ambulatory/Day Surgery note, dated October 23, 
1997, diagnosed rhinophyma , stated that the procedure 
scheduled for October 29, 1997, was to be a dermabrasion, and 
listed the type of anesthesia as local.  However, a Request 
for Administration of Anesthesia and for Performance of 
Operations and Other Procedures form, signed by the veteran 
and dated October 23, 1997, the operation/procedure listed 
was excision rhinophyma.  The nature of the procedure was 
described as removal of excess tissue from the nose and the 
form stated, "I request the administration of such 
anesthesia as may be considered necessary or advisable in the 
judgment of the professional staff of the below-named medical 
facility during the course of the above-named operation or 
procedure."  Again, this form was signed by the veteran.  
Moreover, the examiner in the March 2004 VA examination 
stated in the report that all of the pre-operative paperwork 
and day of surgery paperwork seemed to show that the veteran 
was informed that rhinophyma was the suspected diagnosis and 
that excision of the rhinophyma was the expected procedure 
and, additionally, that the veteran authorized the procedure 
that was performed to be performed.     

In order for the veteran to be entitled to compensation under 
the provisions of 38 U.S.C.A. § 1151, the evidence must show 
that the veteran suffered additional disability which was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing hospital care, medical or 
surgical treatment, or examination; or the additional 
disability was proximately caused by an event not reasonably 
foreseeable.  

Here, the examiner in the March 2004 VA examination stated in 
the report that there was no causal relationship between the 
veteran's nasoseptal deformity and the October 1997 VA 
surgery.  With regard to the veteran's nasal scarring, the 
examiner stated that this large area of skin removal with the 
subcutaneous tissues does result in a lot of postoperative 
scarring.  As for the right nasal ala notching, the examiner 
stated that notching can always occur around the ala with a 
procedure where scar contracture takes place.  He stated that 
the ala itself did not appear to be injured, but that it 
appeared to be being contracted upwards secondary to the 
scarring.  The examiner stated that this would not be a 
completely unexpected result of the procedure, but that it 
would be something that would not be the optimal outcome.  
However, he stated further that this was unpredictable, as 
any rhinophyma surgery was where all of the tissue is 
excised, and that scarring could occur a little more in some 
places than others and result in asymmetric contracture.  The 
examiner concluded his report by stating that the procedure 
that was done was consistent with what is done by the 
standard of care today.  

Thus, even assuming arguendo that the veteran suffered 
additional disability as a result of the October 1997 VA 
surgery, the evidence fails to show that there was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA with 
regard to the October 1997 surgery, or that any additional 
disability was proximately caused by an event not reasonably 
foreseeable.  Again, the examiner stated that, although 
contracture would not be the optimal outcome, it was not a 
completely unexpected result of the procedure.  Moreover, the 
Board reiterates that the examiner stated that the procedure 
that was done was consistent with what is done by the 
standard of care today.  There is no countervailing medical 
opinion of record.  Accordingly, the veteran's claim must be 
denied.              

In reaching this decision the Board considered the 
appellant's arguments in support of his assertion that he has 
additional disability of the nose as a result of the October 
1997 VA surgery.  However, the appellant, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion on this matter.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for compensation 
under 38 U.S.C. § 1151.  It follows that there is not such a 
balance of the positive evidence with the negative evidence 
to otherwise permit a favorable determination on this issue.  
38 U.S.C.A. § 5107(b).  

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
regulations add nothing of substance to the new law, and the 
Board's consideration of the regulations does not prejudice 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  Letters 
dated April 2003, March 2004, and July 2004 informed the 
appellant of what the evidence must show in order to warrant 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for disfigurement of the veteran's nose.    

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.

Here, both the March 2004, and July 2004 letters informed the 
appellant that VA was responsible for getting relevant 
records from any federal agency and that this may include 
medical records from the military, from VA hospitals, or from 
the Social Security Administration.  He was further informed 
that VA would make reasonable efforts to get relevant records 
not held by a federal agency, to include records from state 
or local governments, private doctors and hospitals, or 
current or former employers.  He was informed that he must 
provide VA with enough information about such records to 
allow VA to request them from the person or agency that 
possessed them.  Additionally, the letters stated that VA 
would assist him by providing a medical examination or 
getting a medical opinion if it was decided that it was 
necessary to make a decision on the claim.  

In addition, the April 2003 and December 2004 supplemental 
statements of the case (SSOC's) reiterated the above-
described duties, stating that provided certain criteria were 
met, VA would make reasonable efforts to help him to obtain 
relevant records necessary to substantiate his claims, to 
include developing for all relevant records not in the 
custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2004), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2004).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2004).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letters that were 
provided to the appellant does not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  For instance, the April 
2003 and December 2004 SSOC's included the language of 
38 C.F.R. § 3.159(b)(1).  Thus, the VCAA notices, combined 
with the SSOC's, complies with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).  See also 
VAOPGCPREC 7-2004.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).
        
The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified above.  Under these circumstances, the 
Court concludes that the RO's actions, on remand from the 
Board, afforded the appellant "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA" and thus "essentially cured the error in the timing of 
notice".  Mayfield, supra.  Moreover, in light of the 
content-complying notice that the RO provided prior to the 
issuance of the last substantive decision in his case, the 
appellant was not prejudiced, on the facts of this case, by 
the delay in providing content-complying notice, because, 
under these circumstance, "the error did not affect the 
essential fairness of the adjudication", Mayfield, supra 
(holding timing-of-notice error nonprejudicial where fairness 
of adjudication was unaffected because appellant was able to 
participate effectively in processing of claim);

The Board notes that, in addition to obtaining both private 
and VA treatment records of the veteran, he has had VA 
examinations regarding the claim currently on appeal before 
the Board.  

The Board acknowledges the argument presented in the 
representative's April 2005 Written Brief Presentation that 
the examiner in the March 2004 VA examination should have had 
the claims folder returned to him to complete an addendum to 
the report due to the addition in June 2004 of a pre-
operative photograph and multiple post-operative photographs 
of the veteran's nose.  In this regard, it is noted that the 
examiner stated in the March 2004 VA examination report that 
it was unfortunate that he could only find postoperative 
pictures in the claims folder.  The veteran's representative 
essentially argues that not requesting that the examiner 
include an addendum to the March 2004 report was both a 
failure to comply with the September 2003 Board remand 
directives and a failure to fulfill VA's duty to assist the 
veteran in developing the claim.  As to the first argument, 
the September 2003 Board remand did direct the VA examiner to 
comment on the nature of the veteran's nose disorder prior to 
the October 1997 surgery.  The Board finds that this was, 
indeed, accomplished, as the examiner specifically stated, 
"[i]t is clearly evident in the surgeon's note that 
rhinophyma was the suspected diagnosis," referring to a pre-
operative assessment of the veteran's condition.  Moreover, 
it is implicit in the examiner's statement that the claims 
folder had been thoroughly evaluated prior to the evaluation 
and examination of the veteran that he considered all of the 
evidence of record, to include both pre-operative and post-
operative medical reports.  As to the second argument, the 
Board finds that the decision not to send the claims folder 
back to the examiner in order that an addendum be completed 
to the March 2004 VA examination report did not amount to a 
failure of VA to fulfill the statutory duty to assist the 
veteran develop the claim.  This case turns on whether the 
veteran suffered additional disability which was proximately 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA as a result of the October 1997 surgery, or 
additional disability as a result of the October 1997 surgery 
proximately caused by an event not reasonably foreseeable.  
As is discussed above, the examiner described in detail the 
residuals of the October 1997 surgery in the March 2004 VA 
examination report and concluded that the procedure that was 
done was consistent with what is done by the standard of care 
today and that, although contracture would not be the optimal 
outcome, it was not a completely unexpected result of the 
procedure.  As such, a remand in order to permit review of a 
pre-operative photograph of the veteran's nose is 
unnecessary.     

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 


duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for disfigurement of the veteran's nose is 
denied.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


